DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 5/20/2021, with respect to the rejection of claims 19-21 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 112(b) rejections of claims 19-21 has been withdrawn. 

Applicant's arguments filed 5/20/2021 regarding the prior art rejections of claims 16-19, 22 and 24-29 have been fully considered but they are not persuasive.

	Applicant argues at pages 7-8 in connection with claims 16, 28 and 29: “Lindsey describes a system that compares each single detected voltage value V+ to an average V+avg of those detected voltage values V+. Thus, in Lindsey the evaluation value is a single detected voltage value V+ (and the reference value is an average of those same values)” (emphasis in original).  In response, regarding the terms “an evaluation value” and “a reference value” as set forth in claims 16, 28 and 29, the examiner respectfully submits that the words “evaluation” and “reference” are names/labels (e.g., no different than the terms such as “first” and “second”) that merely serve to distinguish one of the recited values from the other.  US 2009/0033357 to Lindsey et al. (Lindsey) discloses a first value in the form of V+avg (Fig. 4, paragraph 27) that is determined from a combination of a plurality of values of the recorded temporal progress of the voltage value over time, or alternatively, that characterizes the recorded temporal progress of the voltage value over time.  In Lindsey’s arrangement, averaging function 46 records a temporal progress of a voltage value of the electric machine in order to implement the averaging of V+.  Lindsey discloses that the first value is compared to a second value (Lindsey, e.g., Fig. 4 and paragraphs 22-38, comparison of V+avg to V+ by threshold detector 48), and that the comparison result is evaluated in order to determine whether or not a malfunction state of the electric machine is present (Lindsey, e.g., Fig. 4 and paragraphs 22-38, if V+ deviates substantially from V+avg, threshold detector 48 may cause HV+ fault to have a high voltage level (i.e., "on"), indicating that a fault maybe present in at least one winding 32 of generator 20 and/or motor 22; likewise, if V+ does not deviate substantially from V+avg, threshold detector 48 may cause HV+ fault to have a low voltage level (i.e., "off"), indicating that no fault is present in windings 32 of generator 20 and/or motor 22).  In Lindsey’s arrangement, the first value possess all of the attributes of the claimed “an evaluation value” and the second value possesses all of the attributes of the claimed “a reference value”.  Lindsey’s first value is therefore properly regarded as “an evaluation value” as claimed and Lindsey’s second value is therefore properly regarded as “a reference value” as claimed.  Applicant’s argument that Lindsey’s arrangement is distinguishable from that of claims 16, 28 and 29 based on the particular names/labels assigned to the compared values is therefore not persuasive.  The prior art rejections of claims 16-19, 22 and 24-29 are therefore .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 17, 19, 22 and 24-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0033357 to Lindsey et al. (Lindsey).

	Regarding claim 16, Lindsey discloses a method for detecting a malfunction state of an electric machine, the electric machine including a rotor, a stator (Lindsey, e.g., Fig. 2 and paragraph 17, stator 28, rotor 30), and a rectifier circuit connected to the stator (Lindsey, e.g., Fig. 3 and paragraph 20, converter 34 is connected to windings 32 of stator 28 and converts AC from generator to DC; converter the method comprising the following steps:
	recording a temporal progress of a voltage value of the electric machine (Lindsey, e.g., Fig. 4 and paragraphs 22-38, averaging function 46 recording a temporal progress of a voltage value of the electric machine in order to implement the averaging of V+);
	determining an evaluation value, wherein:
		the determination of the evaluation value is from a combination of a plurality of values of the recorded temporal progress of the voltage value over time (Lindsey, e.g., Fig. 4 and paragraphs 22-38, determination of V+avg by averaging function 46 as applied to V+); and/or
		the evaluation value characterizes the recorded temporal progress of the voltage value over time (Lindsey, e.g., Fig. 4 and paragraphs 22-38, the value V+avg characterizes the recorded temporal progress of the voltage value V+ over time);
	comparing the determined evaluation value to a reference value (Lindsey, e.g., Fig. 4 and paragraphs 22-38, comparison of V+avg to V+ by threshold detector 48); and
	evaluating, as a function of a comparison result of the comparing, whether or not a malfunction state of the electric machine is present (Lindsey, e.g., Fig. 4 and paragraphs 22-38, if V+ deviates substantially from V+avg, threshold detector 48 may cause HV+fault to have a high voltage level (i.e., "on"), indicating that a fault may be present in at least one winding 32 of generator 20 and/or motor 22; likewise, if V+ does not deviate substantially from V+avg, threshold detector 48 may cause HV+fault to 

	Regarding claim 17, Lindsey discloses wherein a statistical value of the temporal progress of the voltage value is determined as the evaluation value (see Lindsey as applied to claim 16, determination of V+avg).

	Regarding claim 19, Lindsey discloses wherein positions of local extremes are determined in the temporal progress of the voltage value as determinable recurring features, and the evaluation value is determined from the determined local extremes (Lindsey, e.g., paragraph 28, V+ may contain local extremes in the form of noise due to, for example, a winding fault, with the noise being a recurring feature of V+; the evaluation value in the form of V+avg includes such local extremes and is therefore determined at least in part from the detected local extremes).

	Regarding claim 22, Lindsey discloses wherein the reference value is determined from a reference progress of the voltage value in the case of a malfunction-free electric machine (see Lindsey as applied to claim 16, in the case where no generator fault is present, the reference value V+ is determined from a reference progress of the voltage value in the case of a malfunction-free electric machine).

wherein a threshold value comparison is carried out in the course of the comparison of the evaluation value and of the reference value, and it is checked whether the evaluation value exceeds the reference value (see Lindsey as applied to claim 16, Lindsey, e.g., Fig. 4 and paragraphs 22-38, if V+ deviates substantially from V+avg, threshold detector 48 may cause HV+fault to have a high voltage level (i.e., "on"), indicating that a fault may be present in at least one winding 32 of generator 20 and/or motor 22; likewise, if V+ does not deviate substantially from V+avg, threshold detector 48 may cause HV+fault to have a low voltage level (i.e., "off"), indicating that no fault is present in windings 32 of generator 20 and/or motor 22).

	Regarding claim 25, Lindsey discloses wherein a deviation of the evaluation value from the reference value is determined in the course of the comparison of the evaluation value and of the reference value, and a strength of a present error is evaluated as a function of the deviation (see Lindsey as applied to claim 16, e.g., Lindsey, e.g., Fig. 4 and paragraphs 22-38, comparison of V+avg to V+ by threshold detector 48; also see paragraph 29, deviation (error) between V+avg and V+ is determined by threshold detector 48, and the strength/magnitude of the error is evaluated as a function of the deviation, e.g., based on a threshold/range).

	Regarding claim 26, Lindsey discloses wherein it is evaluated as a function of the comparison result whether an interruption in a phase and/or a short circuit between two phases and/or an interruption in a switching element path and/or a short circuit in a switching element path, is present as a malfunction state of the electric machine (Lindsey, e.g., paragraph 3, an undesirable situation arises when 
the insulation of an energized winding fails and the electrical source is shorted to the housing of the generator or motor and/or the chassis of the machine; Lindsey’s arrangement detects such winding faults of a generator; winding faults constitute at least an interruption in a phase).

	Regarding claim 27, Lindsey discloses wherein a temporal progress of a voltage value of a DC voltage present at the rectifier circuit of the electric machine is recorded (see Lindsey as applied to claim 16, Lindsey, e.g., Fig. 3 and paragraph 20, converter 34 is connected to windings 32 of stator 28 and converts AC from generator to DC; converter 34 necessarily includes a rectification circuit; Lindsey’s averaging function 46 records a temporal progress of a voltage value of the electric machine in order to implement the averaging of V+, with V+ being obtained/derived from the converter 34).

	Claim 28 recites a processing unit configured to detect a malfunction state of an electric machine, the electric machine including a rotor, a stator, and a rectifier circuit connected to the stator, the processing unit configured to:
	record a temporal progress of a voltage value of the electric machine;
	determine an evaluation value, wherein:
		the determination of the evaluation value is from a combination of a plurality of values of the recorded temporal progress of the voltage value over time; and/or
		the evaluation value characterizes the recorded temporal progress of the voltage value over time;
	compare the determined evaluation value to a reference value; and
	evaluate, as a function of a comparison result of the comparison, whether or not a malfunction state of the electric machine is present,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey for reasons analogous to those discussed above in connection with claim 16, recognizing that Lindsey’s fault detection controller 26 (Fig. 4) constitutes a processing unit as claimed.

	Claim 29 recites a non-transitory machine-readable storage medium on which is stored a computer program for detecting a malfunction state of an electric machine, the electric machine including a rotor, a stator, and a rectifier circuit connected to the stator, the computer program, when executed by a computer, causing the computer to perform the following steps:
	recording a temporal progress of a voltage value of the electric machine; 	determining an evaluation value, wherein:
		the determination of the evaluation value is from a combination of a plurality of values of the recorded temporal progress of the voltage value over time; and/or
		the evaluation value characterizes the recorded temporal progress of the voltage value over time;
	comparing the determined evaluation value to a reference value; and 	evaluating, as a function of a comparison result of the comparing, whether or not a malfunction state of the electric machine is present.,
and is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindsey for reasons analogous to those discussed above in connection with claim 16, recognizing that in Lindsey’s fault detection controller 26 (Fig. 4) the processes implemented by averaging function 46 and threshold detector 48 may be implemented by software (Lindsey, e.g., paragraph 27, averaging function 46 may include any means to average an input value over time and to output a value indicative of the average (e.g., a hardware or software function, such as a filter); paragraph 28, threshold detector 48 may include any means to output an indication of whether the difference between a first value and a second value falls above or below a threshold (e.g., an A/D converter and a software function, a comparator, etc.)).

	Regarding claim 30, Lindsey discloses wherein the determination of the evaluation value is from the combination of the plurality of values of the recorded temporal progress of the voltage value over time (see Lindsey as applied to claim 16).

wherein the evaluation value characterizes the recorded temporal progress of the voltage value over time (see Lindsey as applied to claim 16).

	Regarding claim 32, Lindsey discloses wherein the reference value is a predefined reference value that is independent of the recorded temporal progress of the voltage value (see Lindsey as applied to claim 16, the reference value V+ is predefined because it is determined beforehand that V+ will serve as an input to the threshold detector 48 to be compared to V+avg; additionally, because V+ is not dictated or otherwise determined/controlled by the recorded temporal progress of V+ used to determine V+avg,  V+ is independent of the recorded temporal progress of the voltage value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsey.

	Regarding claim 18, Lindsey is not relied upon as explicitly disclosing wherein a standard deviation and/or a variance of a recurring feature determinable from the temporal progress of the voltage value are determined as the evaluation value.  The examiner takes Official notice of the fact that calculating the standard deviation of a set of values/measurements in order to assess the variation or dispersion of a set of values relative to the mean was well-known and conventional before the effective filing date of the claimed invention to persons having ordinary skill in the art to which the claimed invention pertains.  The examiner further takes Official notice of the fact that the standard deviation of a set of values/measurements is determined as the square root of its variance.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Lindsey such that at least one of a standard deviation and/or a variance of a recurring feature determinable from the temporal progress of the voltage value are determined as the evaluation value.  In this way, the deviation of V+ from V+avg can be evaluated in light of whether values of V+ tend to be close to V+avg (low standard deviation) or more spread out (high standard deviation).

Allowable Subject Matter
Claims 20-21 and 23 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/Primary Examiner, Art Unit 2863